                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     AMARILLO DIVISION

 UNITED STATES OF AMERICA                           §
                                                    §
      Plaintiff,                                    §
                                                    §
 v.                                                 §    Criminal Action No. 2:19-cr-073-Z-BR
                                                    §
 CHOYA DWAYNE HAILEY                                §
                                                    §
      Defendant.                                    §

                   ORDER ADOPTING REPORT AND RECOMMENDATION
                           CONCERNING PLEA OF GUILTY

         On October 4, 2019, the United States Magistrate Judge issued a Report and Recommendation

Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant

Choya Dwayne Hailey filed no objections to the Report and Recommendation within the fourteen-day

period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record

in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,

and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is

correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District

Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Choya Dwayne Hailey was

knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Choya Dwayne Hailey; and

ADJUDGES Defendant Choya Dwayne Hailey guilty of Count One in violation of 21 U.S.C. §§ 841(a)(1)

and 841(b)(1)(C). Sentence will be imposed in accordance with the Court’s sentencing scheduling order.


         SO ORDERED, October 21, 2019.


                                                     _______________________________
                                                     MATTHEW J. KACSMARYK
                                                     UNITED STATES DISTRICT JUDGE
